Citation Nr: 0411939	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-24 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an effective date earlier than March 31, 2000 
for a compensable evaluation of the veteran's service-
connected low back condition with degenerative disc disease 
at the L5-S1 level.



WITNESS AT HEARING ON APPEAL

Rashid El Malik, Attorney at Law (Former Representative)



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from February 1987 to February 
1993.

This appeal arises from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  In this decision, the RO granted 
a compensable evaluation for the veteran's low back condition 
with degenerative disc disease at the L5-S1 level.  The 
evaluation for this disability was increased from 
noncompensable to 20 percent disabling, effective from March 
31, 2000.  The veteran appealed the effective date of this 
evaluation.

The veteran appointed an attorney at law (Rashid El Malik) in 
March 2000.  However, this attorney withdrew his 
representation.  This withdrawal was presumably effective 
from July 2003.  The veteran acknowledged that this attorney 
was no longer acting as his representative in the substantive 
appeal (VA Form 9) he submitted in August 2003.  He appears 
to indicate his desire not to have representation before VA.  
Therefore, the Board of Veterans' Appeals (Board) will 
proceed with adjudication of the issue on appeal.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination of the 
issue on appeal has been obtained.

2.  The veteran was separated from active military service on 
February 18, 1993.

3.  The veteran filed his original claim for service 
connection for a low back disability on June 10, 1993.

4.  Military and VA examination in 1993 characterized the 
veteran's low back disability as minimal degenerative disc 
disease with constant low-level pain.  

5.  The September 1993 notification of the award of service 
connection and a noncompensable evaluation for a low back 
disability failed to adequately inform the veteran of his 
appellate rights.

6.  The veteran filed a claim for an increased evaluation for 
his low back disability on March 31, 2000.

7.  On VA examination of May 2000, the veteran's low back 
disability was characterized as severe degenerative disc 
disease with lumbar radiculopathy. 


CONCLUSIONS OF LAW

1.  A 10 percent evaluation is warranted for a low back 
condition with degenerative disc disease at the L5-S1 level, 
effective from February 19, 1993.  38 U.S.C.A. §§ 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400, 4.59, 
4.71a, Diagnostic Code 5293 (2003).

2.  An effective date earlier than March 31, 2000 for a 20 
percent evaluation of the veteran's service-connected low 
back condition with degenerative disc disease at the L5-S1 
level is not authorized.  38 U.S.C.A. §§ 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.159, 3.400, 4.71a, Diagnostic 
Code 5293 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below has been properly developed 
and no further assistance to the appellant is required in 
order to comply with the duty to notify or assist.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  As discussed 
below, the development conducted by VA in this case fully 
meets the requirements of the provisions of 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) does not require further development because, 
"the provisions of (the new regulations) merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 
2001); see also 38 C.F.R. § 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In a letter of January 2002, VA informed the 
appellant of the actions he must take and the type of lay and 
medical evidence required to establish his current claim.  He 
was specifically informed that this evidence should include 
evidence showing he had continuously prosecuted his claim 
since 1993 and that his low back disability had warranted a 
20 percent evaluation since 1993.  This letter informed the 
appellant of the type of actions that were required of him, 
to include his identification of pertinent evidence and his 
own attempt to obtain and forward this evidence to VA.  The 
appellant was informed of the development that would be 
completed by VA in substantiating his claim, to include 
obtaining pertinent records and a VA examination, if 
appropriate.  In the Statements of the Case (SOC) issued in 
May 2002 and July 2003, VA specifically notified the 
appellant of the evidence that it had considered.  The SOCs 
notified him of the pertinent laws and regulations and the 
reasons and bases for VA's decision, to include laws and 
regulations governing VA's duty to assist and entitlement to 
an earlier effective date for the evaluation of his low back 
disability.  He was provided the opportunity to submit 
additional argument based on these provisions.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
had previously been informed of the old duty to assist 
requirements in a letter issued to him in May 2000.  Based on 
the above analysis, the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) have been met.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  All records 
pertinent to the current claim in the possession of the 
Federal government have been obtained, to include service 
medical records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3).  The appellant has not alleged that he ever 
received ongoing treatment at a VA facility, or Workers' 
Compensation or Social Security Administration disability 
benefits and, thus, there is no indication that other Federal 
department or agency records exist that should be requested.  
See 38 U.S.C.A. § 5106.  

VA compensation examinations were provided to the veteran in 
August 1993 and May 2000.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  These examinations were conducted 
by competent healthcare professionals, considered an accurate 
history of the veteran's low back disability, and provided 
detailed physical examination findings.  In addition, the 
examiner of May 2000 provided opinions on the level of 
functional loss suffered during exacerbation of the veteran's 
symptoms and the level of industrial inadaptability resulting 
from the low back disorder.  See 38 C.F.R. § 4.40, 4.45, 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 205-07 
(1995).  Therefore, the Board finds that the examinations 
obtained in August 1993 and May 2000 are adequate for rating 
purposes concerning the veteran's low back disability.  

The appellant has only identified one private healthcare 
provider.  These records were obtained by the RO and 
associated with the claims file in May 2002.  Since all 
identified evidence has been obtained by VA, there is no duty 
for VA to inform the veteran of an inability to obtain 
identified records.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 
C.F.R. § 3.159(e).  

The veteran's representative requested a hearing on appeal in 
February 2003.  Such a hearing was conducted in April 2003 
and a transcript of this hearing is of record.  The veteran 
requested in his substantive appeal (VA Form 9) received in 
August 2003 that he be provided a hearing before a traveling 
Veterans Law Judge from the Board.  However, he withdrew this 
hearing request in November 2003.  By letter of November 
2003, the RO informed the appellant that his case was being 
forwarded to the Board and, in effect, that it would not 
undertake any further development in his claim.  As noted 
above, the veteran's representative withdrew from this case 
in July 2003.  The veteran acknowledged this in his 
substantive appeal received in August 2003 and indicated that 
he was going to proceed without representation.

The Board notes that in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the Circuit Court invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Circuit Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (Reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In the letter issued to the appellant in January 2002, the RO 
informed him to submit the requested evidence within 30 days.  
However, the RO continued to develop this case over the 
following year and did not issue its latest determination on 
this issue until July 2003, approximately one and a half 
years after the VCAA notice of January 2002.  Regardless, 
provisions of the Veterans Benefits Act of 2003 now allow VA 
to complete decisions prior to the one year appeal period 
under 38 U.S.C.A. § 5103(b)(1).  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651 (Dec. 16, 
2003) (to be codified at 38 U.S.C. § 5103(b)(3)).  This 
provision was made retroactively effective from November 9, 
2000.  Id. at § 701(c).  Based on the provisions of the 
Veterans Benefits Act of 2003, Board review at this time is 
appropriate.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In the current 
case, there is no additional evidence identified by the 
veteran that would be relevant to his claim regarding an 
earlier effective date for a compensable evaluation assigned 
to his low back disability.  Thus, there is no indication in 
this case that any error in the duty to assist has occurred 
that would have changed the Board's decision.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the current case, 
the effective date of the award of a 20 percent evaluation 
for the low back disability was determined in a rating 
decision issued in September 2000 and a rating decision of 
May 2001 specifically addressed the veteran's contentions 
regarding an earlier effective date.  He was not adequately 
informed of VA's duty to assist until the RO's letter issued 
in January 2002.  

As the appropriate VCAA notice in this case was not provided 
to the appellant prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  While the Court did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in January 2002 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In this regard, while perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.




Factual Background

At the time of the veteran's entrance into active service in 
February 1987, he prepared a Report of Medical History that 
denied any prior history of recurrent back pain.  On 
examination, his spine and musculoskeletal system were found 
to be normal.  The service medical records noted an initial 
injury to the veteran's low back in April 1989.  He claimed 
that he had been lifting weights when he injured his back.  
The veteran had subsequent periodic exacerbation of his back 
pain in September 1990, September 1991, and December 1992.  
The diagnoses included muscle strain/sprain, rule out 
herniated nucleus pulposus, low back pain with radicular 
symptoms, and recurring low back pain.  After each treatment, 
the veteran's symptomatic exacerbation was noted to have 
improved.  In September 1991, the veteran reported that his 
back pain was constant, but would only seek medical attention 
when the pain/symptoms were acute.  Despite his back pain the 
veteran continued to exercise by lifting weights and running.

The veteran was sent to a military physical therapy ("back 
school") class in December 1992.  He noted that his low back 
pain was a chronic problem with periodic exacerbation of its 
symptoms.  The veteran reported that he continued to exercise 
and had done a lot of marching recently.  He noted that when 
he stretched, his back pain improved.  On a scale from one 
(no pain) to ten (extreme pain), the veteran rated his back 
pain at a level of five.  On examination, the veteran was in 
minimal distress.  Tenderness was found in the lower spine 
and right flank on palpation.  He was neurologically intact 
with good reflexes.  The assessment was recurring low back 
pain.

On his separation examination in February 1993, the veteran 
reported, "I am in great health and am taking no med." 
(Sic).  He did report a medical history of recurrent back 
pain.  The examiner commented that the veteran had recurrent 
non-radicular low back pain with no bowel/bladder problems or 
night pains.  The veteran was found to be able to continue 
with physical training without difficulty.  On examination, 
the veteran's spine and musculoskeletal system were found to 
be normal.  The summary of the veteran's defects included a 
history of recurrent mechanical low back pain.

The U. S. Army Reserves gave the veteran a comprehensive 
physical examination in March 1993.  On a Report of Medical 
History, a box was marked that denied any prior history of 
recurrent back pain.  However, the examiner commented that 
the veteran had a history of occasional back pain that was 
not disabling.  On examination, the veteran's spine and 
musculoskeletal system were reported to be normal.  The only 
defect noted with the veteran was mild pes planus.

The veteran was released from active military service on 
February 18, 1993.  He filed his original claim for 
entitlement to service connection for a low back disability 
on June 10, 1993.

The veteran was given a VA compensation examination in August 
1993.  He complained of constant low back pain that varied 
from mild to severe.  His level of pain was increased with 
activity and position, to include prolonged walking, 
exercising, and sitting upright.  During acute exacerbation, 
the veteran's low back pain was described as a piercing pain 
located in the right lower paravertebral area with radiation 
to the right testicle.  On examination, the veteran was well-
developed and nourished, his posture was erect, and his gait 
was without abnormalities.  There was no atrophy, spasm, or 
swelling in the lumbar spine area.  Palpation revealed 
minimal tenderness in the right paraspinal area adjacent to 
the L5 vertebra.  There was full range of motion in the 
lumbar spine and muscle strength was found to be on a scale 
from one (minimal) to five (full) at a level of five.  
Neurological examination was grossly intact.  No 
abnormalities were found with the veteran's extremities.  A 
lumbar spine X-ray revealed a tine spur (osteophyte) at the 
L5 intervertebral disc space that was found by the 
radiologist to be consistent with minimal degenerative 
change.  Otherwise, the X-ray was negative.  The diagnoses 
included lower back pain by history with right paravertebral 
L5 area minimal tenderness to palpation, full range of 
motion, and small spurs at the L5-S1 level.

In a rating decision of September 1993, the veteran was 
granted service connection for his low back disability.  This 
disorder was evaluated as noncompensable under VA's Schedule 
for Rating Disabilities, 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (intervertebral disc syndrome), effective from February 
19, 1993.  On March 31, 2000, VA received the veteran's claim 
for an increased evaluation for his low back disability.  

The veteran was given another VA orthopedic examination in 
May 2000.  He complained of daily, severe low back pain, 
stiffness, and weakness that had become progressively worse 
over the years.  This pain radiated into his groin and right 
leg, and the right leg would become numb once a week.  He 
claimed that his low back symptoms were aggravated by sitting 
for more than one hour, standing, getting out of bed, and 
twisting.  The veteran asserted that this low back pain 
incapacitated him "more than once a month" and prevented 
him from getting out of bed.  He did not do any lifting or 
sit through the length of a movie due to his back pain.  He 
was able to drive a car and went shopping with his spouse 
once a month.  The veteran continued to work full-time in a 
sedentary type job.

On examination, the veteran's gait was found to be cautious 
and slow due to his back pain.  Straight leg raises could not 
be performed due to the veteran's difficulty sitting and with 
mobility.  Range of motion testing revealed flexion from 0 to 
20 degrees.  Further flexion was limited due to pain.  Pain 
free extension was from 0 to 5 degrees, with painful 
extension to 35 degrees.  Right lateral motion was pain free 
from 0 to 30 degrees and possible with pain to 40 degrees.  
Left lateral motion was pain free from 0 to 25 degrees and 
possible with pain to 40 degrees.  Right rotation was pain 
free from 0 to 30 degrees and possible with pain to 35 
degrees.  Left rotation was pain free from 0 to 35 degrees.  
There was no incoordination in the low back.  Pain was found 
to have the major impact on his functional ability, but 
fatigue, weakness, and lack of endurance also existed in the 
low back.  Motor strength in the right leg was four out of 
five, and in the left it was five out of five.  There was 
diminished sensation in the right thigh.  Reflexes were 
normal and symmetric.  A lumbosacral X-ray taken in April 
2000 revealed severe degenerative narrowing of the L5-S1 disc 
space with vacuum disc phenomenon, with the rest of the spine 
appearing normal.  The radiologist impression was severe disc 
space disease at the L5-S1 level.  The final diagnosis was 
severe degenerative disc disease at the L5-S1 level with 
right lumbar radiculopathy.  

The VA examiner commented that the veteran showed severe 
limitation of lumbar spine motion due to pain.  The level of 
pain experienced by the veteran was found to be at least of a 
"moderate" level.  It was opined by the examiner that the 
veteran's low back disability had at least a moderate impact 
on his daily activities, and a mild to moderate impact on his 
job.  This disability was found to prohibit the veteran from 
doing prolonged sitting, walking, lifting, or bending.

In a rating decision of September 2000, the veteran was 
granted an increased evaluation for his low back disability 
to 20 percent disabling under Code 5293, effective from March 
31, 2000.  


Effective Date of a 20 Percent Evaluation for a Low Back 
Disability

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Except as otherwise provided, 
the effective date of an evaluation of compensation based on 
an original claim, a claim reopened after final disallowance, 
or a claim for increase will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1)(2); see 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 
(1998).  In making this determination the Board must consider 
all of the evidence, including that received prior to 
previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 
(1997).  In any event, the effective date of an award of 
service connection (and therefore any compensable evaluation) 
cannot be made earlier than the day following separation from 
active military service, or the date entitlement arose if the 
claim is received within one year after separation from 
service.  38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(b)(2).

The veteran has contended that the RO's decision of September 
1993 is not final as to the effective date of a compensable 
evaluation for his low back disability as VA failed to notify 
him of his appellate rights at that time.  At the hearing on 
appeal in April 2003, his representative implied that the 
veteran had not received any type of notification of the RO's 
decision in September 1993.  Regardless, it is contended that 
this decision is not final and VA must determine if an 
earlier effective date is warranted up until the veteran's 
separation from active military service in February 1993.

According to the provisions of 38 U.S.C.A. § 501(a) and 
38 C.F.R. § 3.103(b)(1) (effective in September 1993), 
claimants and their representatives are entitled to notice of 
any decision made by VA affecting the payment of benefits or 
the granting of relief.  Such notice shall clearly set forth 
the decision made, any applicable effective date, the reasons 
for the decision, the right to a hearing on any issue 
involved in the claim, the right of representation and the 
right, as well as the necessary procedures and time limits, 
to initiate an appeal of the decision.

A review of the claims file reveals that the veteran was 
notified of the September 1993 rating decision by a computer 
generated letter (VA Form 21-8947 (Compensation and Pension 
Award)) issued to him in late September 1993.  This letter 
was sent to the address he had reported on his original claim 
of June 1993.  This letter clearly informed him that he had 
been awarded service connection for his disability at a 
noncompensable rate.  It is unclear whether this letter 
notified the veteran of his appellate rights regarding this 
decision, although it was noted on the VA Form 21-8947 a 
dictated letter was required.  No indication was made on this 
form that additional standard VA forms discussing appellate 
rights were included with the computer-generated letter.  In 
this regard, the Board notes that the presumption of 
administrative regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties.  Redding v. West, 13 Vet. App. 512, 
515 (2000) (quoting United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).  
The only evidence presented by the appellant that he was not 
informed of his appellate rights is his own bald allegation.

However, as there is no affirmative indication on the VA Form 
21-8947 of September 1993 that the veteran was informed of 
his appellate rights, the Board will resolve all doubt in 
this matter in the veteran's favor.  See 38 U.S.C.A. 
§ 5107(b); see also Santoro v. West, 13 Vet. App. 516, 521 
(2000) (The Court ruled against an appellant that claimed he 
had not been properly notified of appellate rights on the 
basis that the Board decision on appeal (which had clearly 
been sent and received by the appellant) had attached to it a 
"BVA Notice of Appellate Rights (Notice).")  Therefore, the 
Board finds that the veteran was not properly informed of his 
appellate rights in September 1993 and this decision is not 
final as to the evaluation or effective date of his low back 
disability.  

According to Code 5293 (Intervertebral disc syndrome), a 
pronounced disability with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
having little intermittent relief, is to be rated 60 percent 
disabling.  A severe disability with recurring attacks and 
intermittent relief is to be evaluated as 40 percent 
disabling.  A moderate disability with recurring attacks is 
rated as 20 percent disabling.  Mild symptoms of 
intervertebral disc syndrome are to be rated as 10 percent 
disabling.  Finally, post-operative intervertebral disc 
syndrome that is found to be cured (that is, asymptomatic) is 
to be given a noncompensable evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective on and prior to March 31, 
2000).

The medical evidence indicates that up to 1993, the veteran 
had an exacerbation of his low back symptoms approximately 
once a year.  These symptoms would resolve within a matter of 
days.  It appears that he did have low-level constant pain in 
his low back, but based on the medical opinion at the time of 
his separation, this did not result in any discernable loss 
of function.  The military examiners of February and March 
1993 found no disability associated with the low back or 
lumbar spine.  The VA examination of August 1993 only noted 
minimal degenerative changes in the lumbar spine and 
virtually no symptoms on examination.  He had full range of 
motion, no muscle spasm or atrophy, and no neurological 
symptoms.  The veteran's private treatment records fail to 
indicate any complaints or treatment for his low back 
disability prior to March 2000.  While the veteran claimed in 
August 1993 he had periodic exacerbation of his low back 
symptoms, there are no medical records dated between 1993 to 
2000 that indicate treatment for such symptoms.  

The symptoms and medical findings noted prior to May 2000 
present only mild symptoms of intervertebral disc syndrome, 
characterized primarily as minimal degenerative changes and 
constant low-level back pain.  According to 38 C.F.R. § 4.59, 
it is the intent of the rating schedule to recognize painful 
motion with joint or periarticular pathology as productive of 
disability and to recognize actually painful, unstable, or 
malaligned joints (due to healed injury) as entitled to at 
least the minimum compensable rating for the joint in 
question.  The evidence is clear that the veteran had minimal 
degenerative changes in his lumbar spine with constant low-
level pain from February 1993 to March 2000.  Therefore, an 
earlier effective date for a compensable evaluation, at 10 
percent disabling under Code 5293, is authorized from 
February 19, 1993 (the day after the veteran's separation 
from active service) to March 31, 2000.  

However, the evidence of record does not support an effective 
date earlier than March 31, 2000 for a 20 percent or higher 
evaluation.  The findings on examination in May 2003 make it 
factually ascertainable from that time that the veteran had 
severe symptoms of degenerative disc disease at the L5-S1 
level with lumbar radiculopathy.  From February 1993 to March 
2000, there is no medical evidence of anything more than mild 
symptomatic complaints.  The veteran apparently did not seek 
any medical treatment for periodic exacerbation of his 
symptoms during this time.  Thus, there is no affirmative 
evidence of record that would establish low back 
symptomatology, other than low-level constant pain, prior to 
March 2000.  As there is no evidence of chronic symptoms of 
lost motion or neuropathy prior to March 2000, higher 
evaluations under other orthopedic and neurological 
diagnostic criteria would not authorize an earlier effective 
date at a higher evaluation.  See 38 C.F.R. §§ 4.71a, 4.73.  
Based on this analysis, the Board finds that an earlier 
effective date for a 20 percent evaluation is not authorized 
by the rating schedule.

Based on the above analysis, an earlier effective date of 
February 19, 1993 is warranted for a compensable 10 percent 
evaluation of the veteran's low back condition with 
degenerative disc disease at the L5-S1 level.  However, the 
preponderance of the evidence is against an effective earlier 
than March 31, 2000 for a 20 percent or higher evaluation of 
this same disability.  While the veteran is competent to 
report his symptoms, the medical findings and applicable laws 
and regulations do not support earlier effective dates for 
either evaluation.  The Board finds that the medical reports 
prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the degree 
of impairment than the appellant's statements.  To the extent 
that the appellant has described more severe symptomatology 
(at an earlier onset) associated with his low back 
disability, his lay evidence is not credible.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (Holding that 
interest in the outcome of a proceeding may affect the 
credibility of testimony.)  To this extent, the preponderance 
of the evidence is against any claim for earlier effective 
dates than those awarded in this decision and the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date of February 19, 1993 is granted for the 10 
percent evaluation of a low back condition with degenerative 
disc disease at the L5-S1 level, subject to the laws and 
regulations governing the award of monetary benefits.

An effective date earlier than March 31, 2000 for a 20 
percent evaluation of a low back condition with degenerative 
disc disease at the L5-S1 level is denied.  



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



